Citation Nr: 0108273	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  96-12 014	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for back disability 
secondary to left knee disability.

2.  Entitlement to service connection for right knee 
disability secondary to left knee disability.

3.  Entitlement to an increased rating for moderately 
advanced chondromalacia patella, left knee, status post 
multiple surgeries, with degenerative changes, evaluated as 
30 percent disabling.

4.  Entitlement to a temporary total convalescence rating 
following right knee surgery in September 1996, under the 
provisions of 38 C.F.R. § 4.30 (2000).

5.  Entitlement to an extension of a temporary total 
convalescence rating from August 21, 1998, to January 1, 
1999, pursuant to 38 C.F.R. § 4.30.

6.  Entitlement to an effective date earlier than January 26, 
1999, for a separate 10 percent disability rating for left 
knee arthritis with limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
veteran's case was remanded in February 1998.  While in a 
remand status the veteran perfected appeals regarding the 
effective date of his separate disability rating for 
arthritis and for an extension of a temporary total 
disability rating based on surgery in August 1998.  The 
veteran's case is again before the Board for appellate 
review.

The Board notes that the veteran was denied entitlement to 
special monthly compensation based on the need for regular 
aid and attendance in December 1999.  He submitted a notice 
of disagreement and was provided a statement of the case in 
December 2000.  The claims file does not reflect that the 
veteran perfected an appeal of that issue.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  As it does not appear that the veteran has 
yet submitted a substantive appeal with respect to this 
issue, it is not for appellate review at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran submitted his claim for an increased rating 
for his service-connected left knee disability in April 1995.

3.  Medical evidence of record, as of June 1995, reflected x-
ray evidence of arthritis of the left knee and a limitation 
of motion.


CONCLUSION OF LAW

The correct effective date for the separate 10 percent rating 
for left knee arthritis with limitation of motion is April 
24, 1995, the date the claim for an increased rating was 
received.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2000); VAOPGCPRECs 23-97, 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The veteran has been in receipt of service-connected 
disability compensation for chondromalacia patella of the 
left knee since June 1964.  The veteran submitted a claim for 
an increased rating for his left knee disability that was 
received by the RO on April 24, 1995.  

The veteran was afforded a VA orthopedic examination in June 
1995.  The examination report noted that the veteran had a 
left knee range of motion of from 5 degrees to 125 degrees.  
X-rays of the left knee were interpreted to show degenerative 
osteoarthritis.

The veteran's case was remanded by the Board for additional 
development in February 1998.  One issue involved 
consideration of a separate disability rating for arthritis 
for the left knee following the guidance announced in 
VAOPGCPRECs 23-97, 9-98, respectively.  The RO evaluated the 
veteran's disability under the pertinent opinions and 
established a separate disability rating for arthritis of the 
left knee in December 1999.  The RO assigned an effective 
date of January 26, 1999, for the new rating.

According to applicable statutory and regulatory provisions, 
the effective date of an award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase, will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later 
date.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(2000).

The VA's Office of the General Counsel, in a precedent 
decision dated July 1, 1997, (VAOPGCPREC 23-97) clarifies 
that, where a claimant has arthritis and instability of the 
knee, 38 C.F.R. § 4.71a authorizes multiple ratings under 
Diagnostic Codes 5003 and 5257 in order to take into 
consideration both limitation of motion and instability of 
the knee.  In its decisions, the Board is bound by applicable 
statutes, VA regulations and precedent opinions of the VA's 
General Counsel.  38 C.F.R. § 20.101 (2000).  The Board 
further notes that precedent decisions by the VA General 
Counsel are clarifications and explanations of existing 
regulations for benefits available under current laws and 
regulations.  Such decisions do not provide new bases for new 
benefits.

The evidence reveals that the RO assigned a separate 10 
percent evaluation for arthritis of the right knee, based on 
limitation of motion, effective from January 26, 1999.  The 
basis for this decision was that a private treatment record 
from that date reflected a limited range of extension to 10 
degrees.  This represented a compensable limitation of 
extension under Diagnostic Code 5261.  38 C.F.R. § 4.71a.

Under the referenced General Counsel opinions, does not 
require that the limitation of motion be compensable in the 
first instance in order to establish the separate rating.  
Rather, a veteran need only demonstrate additional 
disability, involving limitation of motion, to satisfy the 
criteria for a noncompensable rating under either Diagnostic 
Code 5261 or Diagnostic Code 5260.  In this regard, the Board 
notes that as of the June 1995 VA examination, there was 
evidence of a limitation of extension of the left knee to 5 
degrees, sufficient to satisfy the criteria for a separate 
rating under the General Counsel opinions.  

The proper effective date for the veteran's separate 10 
percent rating for left knee arthritis with limitation of 
motion is related to the original claim for compensation.  
Under such circumstances, the Board finds that the correct 
effective date for the separate 10 percent rating for left 
knee arthritis with limitation of motion is April 24, 1995, 
the date of receipt of claim.  Accordingly, the veteran's 
claim for an earlier effective date is granted.


ORDER


An earlier effective date of April 24, 1995, for a separate 
10 percent rating for left knee arthritis with limitation of 
motion, is granted.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims, to include providing notice of actions taken to 
development a claim.  The provisions of the VCAA are 
applicable to this case.

The veteran has also perfected appeals of entitlement to an 
increased rating for his service-connected left knee 
disability, entitlement to service connection for a right 
knee disorder and back disorder, respectively, as secondary 
to the service-connected left knee, entitlement to a 
temporary total rating for surgery of the right knee in 
September 1996, and entitlement to an extension of a 
temporary total convalescence rating from August 21, 1998, to 
January 1, 1999.

In regard to the veteran's claim for an increased rating, the 
Board notes that he underwent surgery for left knee 
replacement in September 1999.  The RO assigned a 100 percent 
rating for a one-year period, from September 22, 1999, to 
November 1, 2000, with a residual 30 percent rating as 
required by Diagnostic Code 5055.  38 C.F.R. § 4.71a.

The veteran has continued to dispute the disability rating 
for his service-connected left knee disability, to include 
the 30 percent residual rating.  The Board notes that there 
is a compensation examination request worksheet in the claims 
file, which indicates that an examination was scheduled in 
December 2000.  However, there is no indication if the 
examination was provided, or, if it was, the results of the 
examination are not included in the file.  

If an examination was conducted in December 2000, the results 
of that examination must be associated with the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  If no examination 
was conducted, then the veteran must be afforded a VA 
examination to ascertain the current status of the residuals 
of the left knee arthroplasty.  

In regard to the service connection claims, and entitlement 
to a temporary total rating for surgery of the right knee, 
the Board notes that the veteran submitted a statement in 
December 1996 wherein he ostensibly identified four sources 
of medical treatment records.  The Board is unable to say 
with certainty, as there are no copies of the VA Form 21-4142 
submitted by the veteran.  The RO sent out four letters to 
different physicians requesting copies of treatment records.  
Two of the physicians responded, two did not.

The veteran was advised by the RO that the identified sources 
were contacted in a letter dated in December 1996.  The 
veteran was further advised that if the records were not 
received within 60 days, the claim would be considered based 
on the evidence of record.  

The VCAA requires that VA shall make reasonable efforts to 
obtain relevant records, to include private records, that a 
claimant adequately identifies, and authorizes VA to obtain.  
In those cases where VA is unable to obtain the records, VA 
shall provide: notification to the veteran of the records 
that were not obtained; a description of the efforts made to 
obtain those records; and, a description of any further 
efforts to be taken by VA with respect to the claim.  VCAA, 
§ 3(a), (to be codified at 38 U.S.C. § 5103A(b)).

Finally, the Board is unable to fairly adjudicate the 
veteran's claim for an extension of a temporary total rating 
for his surgery in August 1998 at this point in time.  There 
is a scarcity of medical evidence to review and the veteran 
was not afforded a VA examination prior to the termination of 
the temporary rating.  The private treatment records of Dr. 
L. Watson should be obtained and associated with the claims 
file as they represent the only timely medical evidence of 
the veteran's left knee condition during the period in 
question.  The records also have importance for all of the 
veteran's pending issues.  

The Board realizes that the VCAA became law during the 
pendency of the current appeal and that the RO has not had an 
opportunity to comply with the applicable provisions.  
However, as noted in Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  The notice and development provisions of 
the VCAA are clearly more favorable to the veteran and are 
applicable in this case.  See generally Holliday v. Principi, 
No. 99-1788 (U.S. Vet. App.  Feb. 22, 2001).

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers who may possess additional 
records pertinent to his claim.  The 
Board is specifically interested in the 
treatment records, from Dr. Watson 
pertaining to care provided to the 
veteran from April 1995 to the present.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified, which have 
not been previously secured.  Any efforts 
to obtain the records must be documented 
in the claims folder and the veteran must 
be informed of the results of the 
requests for records in keeping with the 
VCAA.  Any records received should be 
associated with the claims folder.

2.  After the aforementioned development 
has been completed, the veteran should be 
afforded an orthopedic examination to 
assess the residual status of the left 
knee replacement.  All indicated tests 
and studies are to be performed.  The 
claims folder is to be made available to 
the examiner prior to examination for use 
in the study of the case.  The report is 
to include a notation indicating that the 
claims folder was reviewed.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of any left 
knee disorder found to be present, to 
include functional loss due to flare-ups, 
fatigability, incoordination, and pain on 
movements.  The examiner should provide a 
complete rationale for all conclusions 
reached.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 


